Citation Nr: 1729596	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-29 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for mood disorder with depression.

2.  Entitlement to a total disability rating based on individual unempoyability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1981 to April 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2017 travel Board hearing.  A transcript of this hearing has been associated with the record.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The issue of entitlement to an initial disability rating in excess of 30 percent for mood disorder with depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities are not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

VA's duty to notify was satisfied by a March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment and personnel records and post-service treatment records have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in August 2013, May 2014, December 2014, and November 2016.  The examiners conducted examinations and altogether provided sufficient information regarding the Veteran's claimed disabilities such that the Board can render an informed determination.  Additionally, the Veteran was able to present evidence at a travel Board hearing in April 2017. 

Because there is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

TDIU Law and Analysis

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16 (a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation.  Id.  

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See, Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).

The ultimate issue of whether a TDIU should be awarded is not solely medical determination; rather, it is a determination for the adjudicator based on several factors.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also, Smith v. Shinseki, 647 F.3d 1380, 1385-86   (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Here, service connection is in effect for a mood disorder with depression rated at 30 percent, osteoarthritis and residuals of the lumbar spine, status post fracture rated at 20 percent, a scar above the left eyebrow at 10 percent, residuals of a status post fracture T6 at 10 percent, residuals of a left wrist injury at 10 percent, a right inguinal hernia repair with a healed scar at 0 percent, and twitching of the right thumb associated with mood disorder and depression at 0 percent.  The combined evaluation of the Veteran's service-connected disabilities is 60 percent. 

The combined schedular rating criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.    

Because the initial schedular threshold percentage for consideration of a TDIU on a schedular basis are not met, it follows that the criteria for assignment of a TDIU pursuant to 38 C.F.R. § 4.16 (a) are not met and the claim must be denied as a matter of law.  

Where the percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section. 38 C.F.R. § 4.16 (b).

The Veteran was last afforded a VA mental disorders examination in December 2014 at which he reported to the examiner that he had not worked the prior two years as he couldn't find a job that he could do given his back problems and medications.  The examiner noted that the Veteran's mood disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  It was further noted that the symptoms are controlled by medication.

The Veteran was afforded a VA thoracolumbar spine examination in October 2016.  The examiner noted that heavy manual work and repetitive lifting, bending, or prolonged sitting and standing can precipitate pain.  

The Veteran testified at the April 2017.  The Veteran stated that he was laid off in 2008 from a job weaving baskets, which was when he tried going to school.  The Veteran stated that from then until 2011, he worked as a public transit driver but that he began falling asleep due to the pain medications he was on for his back disability and had to quit.  Eventually he went to work for a sports memorabilia company, Fanatics, but he only lasted a month and a half due to the pain from having to stand on concrete.  Afterwards, the Veteran went to work for Schilling Truss, his current employer, where he drives a forklift.  The Veteran further stated that as long as he doesn't "stand in one space too long and [he] keep[s] moving" he doesn't "do too bad (sic)."  The Veteran stated that his employer tries to provide for his special needs and allow him to schedule days off to go to doctors as needed.  The Veteran stated that he works full time in the summer; though there are fewer hours in the winter when there isn't as much work (the Veteran works in the building materials industry).

The Veteran was afforded another examination in June 2017 regarding the back condition.  The Veteran reported working as a truck driver full time but indicated that he works seasonal work (busier in the summer, slower in the winter).

The Board recognizes that the Veteran's back disorder will require him to take breaks as he has reported pain from standing or sitting after a certain amount of time.  However, if total industrial impairment has not been shown, the VA is not obligated to show that a veteran is incapable of performing specific jobs in considering a claim for a total rating based on individual unemployability.  See, Gary v. Brown, 7 Vet. App. 229 (1994).  The Veteran has reported during the April 2017 hearing that he was employed full time as a forklift operator for a building materials company.  During the June 2017 VA examination he again indicated that he was working full time.  This demonstrates that the Veteran is capable of some physical labor and that he is not precluded from obtaining or retaining substantially gainful employment as he is current employed full time.

As such, the Board finds that the weight of the evidence is against a finding that the Veteran is unable to obtain or retain substantially gainful employment because of his service-connected disabilities.  Thus, referral for extraschedular TDIU consideration is not warranted at this time.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
	

ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.





REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an initial rating in excess of 30 percent for mood disorder with depression.  See 38 C.F.R. § 19.9 (2016).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

The Veteran was last evaluated by VA for compensation purposes for his mood disorder with depression in December 2014.  The Veteran testified at the April 2017 hearing that his psychiatric issues have gotten worse since his last VA examination in 2014, to include impairment in his memory.  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his mood disorder with depression.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from 
October 2014 to the present.  All records obtained must be associated with the record.

2.  After, and only after, completion of step one above, schedule the Veteran for a VA psychiatric examination to assess the nature and severity of his service-connected mood disorder with depression.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed condition.  All necessary tests and studies should be accomplished, and all clinical findings should be reported.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


